Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 1 of 16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 2 of 16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 3 of 16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 4 of 16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 5 of 16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 6 of 16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 7 of 16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 8 of 16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 9 of 16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 10 of
                                           16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 11 of
                                           16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 12 of
                                           16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 13 of
                                           16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 14 of
                                           16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 15 of
                                           16
Case 19-10002 Doc 86 Filed 07/18/19 Entered 07/18/19 12:08:46 Main Document Page 16 of
                                           16
